108 F.3d 1375
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Visalakshi YOGARAJ, Plaintiff-Appellant,v.WASHINGTON ADVENTIST HOSPITAL, Defendant-Appellee.
No. 96-2467.
United States Court of Appeals, Fourth Circuit.
Submitted Feb. 4, 1997.Decided Feb. 21, 1997.

Visalakshi Yogaraj, Appellant Pro Se.  Stanley James Reed, Susan Berry Bloomfield, LERCH, EARLY & BREWER, Bethesda, Maryland, for Appellee.
Before MURNAGHAN, LUTTIG, and MOTZ, Circuit Judges.
PER CURIAM:


1
Appellant appeals the district court's order granting Defendant's motion for summary judgment and dismissing Appellant's complaint filed pursuant to Title VII of the Civil Rights Act of 1964, as amended, 42 U.S.C. § 2000e-2 (1994), and the Age Discrimination in Employment Act, as amended, 29 U.S.C. § 621 (1994).  We have reviewed the record and the district court's opinion and find no reversible error.  Accordingly, we affirm on the reasoning of the district court.  Yogaraj v. Washington Adventist Hosp., No. CA-95-3217-AM (D.Md. Sept. 4, 1996).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED